Action by a firm of attorneys charging a conspiracy by the respondents to induce the plaintiffs’ client to breach her con*934tract of retainer of the plaintiffs, and the breach thereof. After a trial by the court without a jury it was found that the evidence failed to establish the alleged conspiracy, or that there had been any breach of the contract of retainer; and judgment was directed in favor of respondents. Judgment unanimously affirmed, with costs. The action in which the appellants claim that their retainer was breached is still pending and undetermined and may be prosecuted to judgment to furnish a basis for a claim. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ.